Case 1:18-cv-23329-RAR Document 146 Entered on FLSD Docket 10/07/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CIV-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,

  v.

  MANUEL V. FEIJOO, et al.,

        Defendants.
  ________________________________/

                 NOTICE SETTING TELEPHONIC STATUS CONFERENCE

         TAKE NOTICE that a Telephonic Status Conference is hereby scheduled for October 8,

  2019, at 4:00 p.m. The parties may appear by phone and are instructed to call 1-877-402-9753 on

  the date and time set forth above. The access code is 9372453 and the password is 0918. For

  clarity, please do not use a cell phone or a speaker phone.

         DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of October, 2019.




                                                        _________________________________
                                                        RODOLFO RUIZ
                                                        UNITED STATES DISTRICT JUDGE
